Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00895-CV

                         Thomas Lee FARR, Sr., Farr Investments, L.P.
                                  and Farr Ranches, L.L.C.,
                                         Appellants

                                                 v.

                           Jennifer Jo BARNES and Glenn McDonald,
                                          Appellees

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2019-04-32729-CV
                         Honorable H. Paul Canales, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the order of dismissal is reversed and
this cause is remanded to the trial court for further proceedings.

       SIGNED October 14, 2020.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice